707 S.E.2d 241 (2011)
CARY CREEK LIMITED PARTNERSHIP
v.
TOWN OF CARY, North Carolina.
No. 489P10.
Supreme Court of North Carolina.
April 7, 2011.
John F. Bloss, Greensboro, for Cary Creek Ltd. Partnership.
Marc C. Tucker, Raleigh, for Cary Creek Ltd. Partnership.
Michael T. Henry, Raleigh, for Town of Cary, NC.
Lisa C. Glover, Assistant Town Attorney, for Town of Cary, NC.

ORDER
Upon consideration of the petition filed on the 10th of November 2010 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."
JACKSON, J. recused.